Gunter, Justice.
This case has come from the court of ordinary through the superior court to the Supreme Court of Georgia. The only issue in the case is which of the two contesting parties, the appellant or the appellee, is the "Boyd E. Scheridan” named in the testator’s will as executor and sole beneficiary.
There is evidence in the record to indicate that the name given to the appellant at birth was Boyd Everett Scheridan, but that he is also known as Boyd Everett Merrifield. There is also evidence in the record that the name given to appellee at birth was Boyd E. Scherden, but that he is also known as Boyd E. Scheridan.
From a review of this record it is clear that there is no issue in this case with respect to the validity or invalidity of the testator’s will. Also, it is quite clear that there is no issue in this case with respect to the construction of the testator’s will. As stated before, the only issue is which of the contesting parties is the "Boyd E. Scheridan” named by the testator in his will as executor and sole beneficiary.
The Georgia Constitution vests appellate jurisdiction in the Supreme Court "in all cases which involve the validity of, or the construction of wills.” Code Ann. § 2-3704. The issue in this case decided below does not involve either the validity of a will or the construction of a will. Therefore, appellate jurisdiction is in the Court of Appeals. See Thomasson v. Barber, 191 Ga. 262 (11 SE2d 887).

Transferred to the Court of Appeals.


All the Justices concur.